DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/10/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment and/or cancellation of the claims: (1) the objections to the drawings and claims have been withdrawn; (2) the 35 U.S.C. 112(b) rejection of claim 113 has been withdrawn; and (3) the 35 U.S.C. 102(a)(1) rejection of claims 98, 99, and 110 over Yildiz has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				96-113 and 117-119
Withdrawn claims: 				114-116
Previously cancelled claims: 		1-95
Newly cancelled claims:			98, 99, and 110
Amended claims: 	96, 97, 100-109, 111-113, and 117-119
New claims: 					120-122
Claims currently under consideration:	96, 97, 100-109, 111-113, and 117-122
Currently rejected claims:	96, 97, 100-109, 111-113, and 117-122
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 96, 97, 100-109, 111-113, and 117-122 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0309386; cited by applicant) in view of Scavone (U.S. Statutory Invention Registration No. US H2091H).
Regarding claim 96, Han teaches a delayed-gelling ([0044]), inhibited starch ([0004]) having a maximum sedimentation volume of 40 mL/g ([0097]), wherein the starch is not pregelatinized ([0004]), not hydroxypropylated, not acetylated, not carboxymethylated, not hydroxyethalated, is not phosphate, not succinated, not crosslinked with phosphate, not cross-linked with adipate, not cross-linked with epichlorohydrin, and not cross-linked with acrolein (corresponding to chemically modified) ([0003]).  Han also teaches tapioca starch ([0010]) which has an amylose content of 19% according to Applicant’s disclosure (Specification, [0003]); Han thus teaches an inhibited starch having an amylose content within the claimed range.  It also discloses that the non-chemically modified starches are intended to be replacements for chemically modified starches ([0003]) in oven-prepared, microwavable, and battered fried foods ([0069], [0071]), but does not teach a percent soluble value in the range of 10-40%. 
However, Scavone teaches a starch-based surface coating for French fries which are initially par-fried and finished in the oven (Abstract).  The starch used in the coating can be a chemically-modified tapioca starch (column 5, lines 26-27) with a maximum percent soluble (corresponding to water solubility index) of 30% (column 5, lines 7-9), which overlaps the claimed range. 
It would have been obvious for a person of ordinary skill in the art to have modified the inhibited tapioca starch of Han to have a percent soluble value within the range disclosed by Scavone.  Since Han teaches that the inhibited starch is intended as a replacement for 
Regarding claim 97, Han teaches the invention as disclosed above in claim 96, including the starch being tapioca starch ([0010]) which has an amylose content of 19% according to the Applicant’s disclosure (Specification, [0003]) which falls within the claimed range.
Regarding claim 100, Han teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g ([0097]).
Regarding claim 101, Scavone teaches the starch to have a maximum percent soluble value of 30% (column 5, lines 7-9), which overlaps the claimed range.
Regarding claim 102, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (19.1 mL/g, 14.1%), (18.1 mL/g, 17.3%), (33.2 mL/g, 26.9%) and (35.7 mL/g, 21.1%).
 Regarding claim 103, 
Regarding claim 104, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (10 mL/g, 11.4%), (10 mL/g, 14.8%), (20 mL/g, 20.0%), (30 mL/g, 25.5%), (30 mL/g, 17.4%) and (20 mL/g, 14.5%).
Regarding claim 105, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (15 mL/g, 13.0%), (15 mL/g, 17.4%), (25 mL/g, 22.8%), (35 mL/g, 28.2%), (35 mL/g, 19.1%) and (25 mL/g, 16.1%).
Regarding claim 106, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (30 mL/g, 17.4%), (30 mL/g, 25.5%), (40 mL/g, 30.8%) and (40 mL/g, 20.5%).
Regarding claim 107, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (35 mL/g, 19.1%), (35 mL/g, 28.2%), (50 mL/g, 36.5%) and (50 mL/g, 23.6%).
Regarding claim 108, Han teaches the invention as disclosed above in claim 96, including the starch being cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to 
Regarding claim 109, Han teaches the invention as disclosed above in claim 96, including a yellowness index of 14.8 (page 7, Table 2).  Although Han does not teach the starch to have a yellowness index of 3-10, it does teach that a desolventization step with steam produced less color in the starch than not using steam ([0063]; [0101]) and that the starch may be washed with water and dried to further improve color ([0066]).  Since claim 109 does not require a particular method of producing an inhibited starch, a skilled practitioner practicing the method of Han would have produced an inhibited starch with a yellowness index of less than 14.8 by using a lower temperature during desolventization, using steam during desolventization, and/or washing and drying the starch, which renders the claim obvious.
Regarding claim 111, Han teaches the invention as disclosed above in claim 96, including that the starch is not chemically-modified ([0003]) and is prepared without the use of hazardous chemicals ([0022]).  Scavone exemplifies oxidized starch as chemically-
Regarding claim 112, Han teaches the invention as disclosed above in claim 96 and does not teach the starch to be dextrinized.  Consequently, the inhibited starch of Han substantially lacks 1, 2 and 1, 3-branching.
Regarding claim 113, Han teaches the invention as disclosed above in claim 96, including starch having a viscosity of up to 1000 cP in an RVA test, wherein the RVA test is performed by dispersing the starch at 5% solids ([0095]) in a pH of 6.5 phosphate buffer at a stir rate of 160 rpm, and running the analysis in a Rapid Visco Analyzer from an initial temperature of 50°C, ramping up linearly to 90°C over 3 minutes, then holding at 95°C for 20 minutes, then ramping down linearly to 50°C over 3 minutes, then holding at 50°C for 9 minutes, after which time the viscosity is measured (Figure 1; [0097]).  Han does not state that the phosphate buffer comprises 1% NaCl, but it does teach cooking the starch in a 1% NaCl solution ([0116]). Therefore, a skilled practitioner would readily understand that measuring the viscosity of starch in an RVA test could be achieved by using a 1.0% NaCl solution to cook the starch prior the RVA analysis.
Regarding claim 117, 
Regarding claim 118, Han teaches the invention as disclosed above in claim 117, including the starch being cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after being cooked.  However, Han discloses that the inhibited starch displays excellent tolerance to heat, shear, and extremes of pH and that the viscosity on cooking initializes at a later time than the non-inhibited form of the same starch ([0067]).  This teaching suggests that that the gelation time would be expected to be relatively long.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such gelation properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 119, the prior art teaches the invention as disclosed above in claim 96, including the tapioca starch (Han [0010]) has an amylose content of 19% according to Applicant’s disclosure (Specification, [0003]), a maximum sedimentation volume of 40 mL/g (Han [0097]), and a maximum percent soluble value of 30% (Scavone, column 5, lines 7-9), which overlap the claimed ranges.
Regarding claim 120, Han teaches the invention as disclosed above in claim 96, including starch having a viscosity of up to 1000 cP in an RVA test, wherein the RVA test is performed by dispersing the starch at 5% solids ([0095]) in a pH of 6.5 phosphate buffer at a stir rate of 160 rpm, and running the analysis in a Rapid Visco Analyzer from an initial temperature of 50°C, ramping up linearly to 90°C over 3 minutes, then holding 
Regarding claim 121, Han teaches the invention as disclosed above in claim 120, including the starch being cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after being cooked.  However, Han discloses that the inhibited starch displays excellent tolerance to heat, shear, and extremes of pH and that the viscosity on cooking initializes at a later time than the non-inhibited form of the same starch ([0067]).  This teaching suggests that that the gelation time would be expected to be relatively long.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such gelation properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 122, Han teaches a delayed-gelling ([0044]), inhibited starch ([0004]) having a maximum sedimentation volume of 40 mL/g ([0097]), wherein the starch is not pregelatinized ([0004]), not hydroxypropylated, not acetylated, not carboxymethylated, not hydroxyethalated, is not phosphate, not succinated, not crosslinked with phosphate, 
However, Scavone teaches a starch-based surface coating for French fries which are initially par-fried and finished in the oven (Abstract).  The starch used in the coating can be a chemically-modified tapioca starch (column 5, lines 26-27) with a maximum percent soluble (corresponding to water solubility index) of 30% (column 5, lines 7-9), which overlaps the claimed range. 
It would have been obvious for a person of ordinary skill in the art to have modified the inhibited tapioca starch of Han to have a percent soluble value within the range disclosed by Scavone.  Since Han teaches that the inhibited starch is intended as a replacement for chemically-modified foods in oven-prepared, microwavable, and battered fried foods, a skilled practitioner would be motivated to consult an additional reference such as Scavone in order to determine a suitable food in which chemically-modified tapioca starch can be used.  In consulting Scavone, the practitioner would find chemically-modified tapioca starch having a maximum percent soluble value of 30%, rendering the claim obvious.

Response to Arguments
Objection to claims and drawings: Applicant amended the claims and figures which fully addresses the objections and therefore, the objections are withdrawn.

Claim Rejection – 35 U.S.C. §112(b) of claim 113: Applicant amended the claim to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §102(a)(1) of claims 96-101 and 110-112 over Yildiz and 35 U.S.C. §103 of claims 102-107, 109, 117, and 119 over Yildiz and Han:  Applicant’s arguments have been fully considered and are moot.
Applicant stated that the present inventors provided tapioca starches that provide desirable soft-textured gels with a long gel time, providing for much longer process windows and much higher process flexibility through inhibiting non-waxy tapioca starches to have a given sedimentation volume given percent soluble with the use of chemical modification.  These claimed starches are slow to gel and are considered thickening starches due to their gelling ability.  The slower gel time lengthens the processing time window for food products (Applicant’s Remarks, page 9, paragraphs 2-7).  Applicant then argued that Yildiz relates to low-swelling starches that do not thicken or gel because they do not impart significant thickness to the food as they are intended to be used as fat substitutes (Applicant’s Remarks, page 10, paragraphs 1-3).  Applicant argued that Yildiz does not teach or suggest non-chemically modified non-waxy tapioca starches having the claimed sedimentation volumes as the reference teaches a sedimentation volume of 7-12 mL/g for non-chemically modified starch and exemplifies only higher sedimentation volumes within the claimed range for chemically modified 
However, the grounds of rejection have been updated to fully address claim amendments and no longer include Yildiz as a reference.  Han serves as the primary reference in the current grounds of rejection which teaches a delayed-gelling, inhibited tapioca starch with an amylose content of 19% and a maximum sedimentation volume of 40 mL/g, wherein the starch is not pregelatinized , not hydroxypropylated, not acetylated, not carboxymethylated, not hydroxyethalated, is not phosphate, not succinated, not crosslinked with phosphate, not cross-linked with adipate, not cross-linked with epichlorohydrin, and not cross-linked with acrolein, as required by the independent claim.  Han is combined with the Scavone reference which teaches a maximum percent soluble of 30%, which overlaps the claimed range.  Since the combination of Han and Scavone fully teach the claimed starch, Applicant’s arguments are moot and the rejection of the claims are as stated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791